[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: PERSONAL PROPERTY
The defendant is a truck driver, presently residing with his stepmother when he is not on any trucking trips. The defendant was not present at the hearing but was represented by counsel.
The defendant shall be entitled to the following items:
1. two Ledu lamps;
2. one Holsom photo album;
3. one electrical extension cord;
4. two bar lights (not the one in the ceiling);
5. all Budweiser beer steins;
6. the well cover in front of the house;
7. the chain saw; CT Page 3940
8. warm air oven.
The plaintiff was awarded exclusive possession and occupancy of the marital home. She is also charged with the expenses of maintaining the property and minor repairs under $450.00. The plaintiff, therefore, requires certain tools and items for this purpose. The following items are awarded to the plaintiff:
1. one tractor (value of $25.00);
2. one snow blower;
3. the electric drill;
4. hand tools such as hammer, screwdriver, wrench;
    5. personal and miscellaneous belongings and property of the plaintiff's father;
    6. the pool table which was purchased by the plaintiff's father;
7. television and rolltop desk;
8. food processor.
The plaintiff claims she has only one set of pots and pans consisting of four pots for herself and the minor child. The plaintiff is awarded her one set of pots and pans along with the set of knives.
The items awarded to the defendant husband are to be removed by the defendant by six p.m. on May 8, 1995. The defendant shall be accompanied by a sheriff or a police officer when he removes his items. The defendant shall give his attorney three days' notice of when he plans to remove his property and counsel shall notify plaintiff's counsel of the date and time when he plans to remove his personal property.
In the event the defendant does not remove his personal property by six p.m. on May 8, 1995, then the property shall be considered forfeited by the defendant and the plaintiff shall be solely entitled to the property without any claim by the defendant. CT Page 3941
Coppeto, J.